Citation Nr: 1139181	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative joint disease status post arthroscopy with residual scar of the right knee, from June 29, 2006, to February 28, 2007; from May 1, 2007, to May 19, 2008; and from July 1, 2008.

2.  Entitlement to a disability rating greater than 30 percent for service-connected status post proximal tibial osteotomy and multiple meniscectomies of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Boston, Massachusetts, which granted service connection for degenerative joint disease status post arthroscopy with residual scar of the right knee.  The RO assigned an initial 10 percent disability rating, effective June 29, 2006, as well as a period of temporary total disability rating due to surgical or other treatment necessitating convalescence from February 28, 2007, to March 31, 2007.

By rating action dated in July 2008, the RO extended the temporary total disability rating referenced above to April 30, 2007.  The RO also awarded a second period of temporary total disability rating from May 19, 2008, to June 30, 2008.

In August 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of that hearing has been associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

During his August 2011 hearing, the Veteran asserted that his right knee disability had increased in severity since his most recent VA examination in May 2008.  He also indicated that one week following the May 2008 VA examination, he had surgery on the right knee.  As it has been more than three years since the most recent VA examination of the right knee and as there has been intervening surgical treatment of the right knee, an updated VA examination is required to evaluate the current severity of the right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, for disabilities rated on the basis of limitation of motion, VA is 
required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  

The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA shall obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner shall also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell the Court found an examination to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In the instant case, the additional medical findings must identify at what point during the range of motion the Veteran experiences any limitation of motion that was specifically attributable to pain.

The July 2007 rating decision also continued a 30 percent disability rating for the service-connected left knee disability.  Later in July 2007, the Veteran submitted a notice of disagreement as to this issue.  In doing so, the Veteran noted that manifestations of scarring of the left knee had not been considered by the RO.  A Statement of the Case has not been provided to the Veteran as it relates to this issue.  The Board is required to remand the issue so that the Veteran may be provided with a Statement of the Case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the present severity of his service-connected right knee disability.  The relevant evidence in the claims file should be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported. 

The examiner is requested to review all pertinent records associated with the claims file, particularly records of treatment for the right knee, and offer comments and an opinion as to the severity of the disability.

The examiner must conduct all necessary testing of the right knee, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must  be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner must specify whether the Veteran has any instability in the right knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  

The examiner must identify all current manifestations of any residual scars of the right knee.  If, in addition to scarring, any muscle and/or neurological impairment is identified, the examiner shall indicate whether each such impairment constitutes a distinct disability capable of being separately rated. 

The examiner should provide a description of the scars of the right knee, to include the following: the size of the scar in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated.

If an opinion cannot be rendered in response to these questions, the reason therefore should be explained. 

The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the right knee disability upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of the disability on the Veteran's ability to work, to include whether it is productive of severe economic inadaptability. 

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence. 

2.  Issue a statement of the case on the issue of entitlement to an increased rating for status post proximal tibial osteotomy and multiple meniscectomies of the left knee, to include any manifestations of scarring, decided in the July 2007 rating decision.  The issue should be certified to the Board only if a timely substantive appeal is received. 

3.  Review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it must be undertaken prior to further claims adjudication.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case; before returning the case to the Board, if otherwise appropriate.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

